Opinion issued February 3, 2015




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-14-00995-CV
                             ———————————
                   IN RE MARCELLE GUIMARAES, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relator, Marcelle Guimaraes, seeks a writ of mandamus compelling the trial

court to vacate its October 27, 2014 order denying Guimaraes’ plea to the

jurisdiction.1




1
       The underlying case is In the Matter of the Marriage of Marcelle Guimaraes and
       Christopher Scott Brann and In the Interest of [N.S.B.], a Child, cause number
       2012-53837, pending in the 308th District Court of Harris County, Texas, the Hon.
       James Lombardino presiding.
      We deny the petition for writ of mandamus. We dismiss any pending

motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2